﻿It gives me pleasure to extend to the
President and to the members of the General Committee, on
behalf of the delegation of the United Arab Emirates, our
congratulations on his election to the presidency of the
fifty-second session of the General Assembly. His
experience and diplomatic skills will undoubtedly contribute
to the success of its work. I would also like to express our
appreciation to his predecessor, Ambassador Razali Ismail,
the Permanent Representative of Malaysia, who conducted
the work of the previous session with distinction.
I take this opportunity also to congratulate His
Excellency Mr. Kofi Annan on his election as Secretary-
General of the United Nations. We are confident that his
vast experience in international affairs and his competence
and expertise will strengthen the role of the Organization in
achieving international peace and security. I am also
pleased to express, once again, our deep appreciation to the
previous Secretary-General, His Excellency Mr. Boutros
Boutros-Ghali, whose efforts had a positive and concrete
impact on the progress of the work of the world
Organization.
The present session is of special importance because
of the major changes taking place on the world scene and
the attendant far-reaching developments and transitions in
the political, economic, social and environmental fields.
Despite the state of openness that has characterized
international relations, the success achieved in resolving
some conflicts and the emergence of indications of relative
improvement in the growth of the world economy, we are
still facing new types of challenges. The most serious of
these are reflected in racial, ideological, and ethnic
conflicts and civil wars; the aggravation of poverty
situations; human rights violations; violence; terrorism;
and drugs. All of these have a negative effect on national
security, the sovereignty of States and economic and
social development. These challenges require cooperation
and coordination between States at the bilateral, regional
and international levels.
The important role played by the United Nations and
its specialized agencies in dealing with these new
developments as a whole is now the major incentive for
consolidating its permanence, supporting its objectives
and upholding its Charter. This means that, more than
ever before, we must provide it with the political,
financial and moral support that will enable it to respond
appropriately and promptly to emerging global needs.
Having studied the report of the Secretary-General
on the reform and renewal of the United Nations, the
delegation of the United Arab Emirates welcomes in
principle its recommendations and proposals aimed at
strengthening and developing the work of the
Organization and adapting it to the realities of the
present-day world. At the same time, however, we wish
to stress the importance of having the reforms reflect the
aspirations of the countries of the world, particularly the
developing countries, in achieving sustainable
development and in promoting peace and security,
stability and growth.
We also support the international efforts aimed at
enlarging and restructuring the Security Council and
improving its rules of procedure with a view to ensuring
equitable geographical representation and equality among
States, achieving transparency and objectivity in the
adoption of its resolutions and the follow-up to their
implementation, and preventing double standards, which
have proved to be too dangerous in many issues of peace
and security. In addition, we support all proposals calling
for the strengthening of cooperation and coordination
between the General Assembly, the Security Council and
the Economic and Social Council and for widening the
circle of dialogue and negotiations with regional
organizations in order to achieve a broader, more
effective and more comprehensive consensus for the
appropriate approach to reform and renewal.
Despite the initiatives and the relentless efforts of
members of the Gulf Cooperation Council during the past
few years to contain the devastating effects of the
21


conflicts in the Arab Gulf region, which has great
importance to regional and international strategies, and their
continuing endeavour to support progress towards joint
reconstruction and cooperation, the unstable political and
security conditions in the region remain a source of concern
for us. Such a situation therefore requires the establishment
of a balance based on a firm political will to support all
regional arrangements aimed at eliminating the causes of
conflict and situations of occupation. It also requires
building bridges for multilateral cooperation, at both the
bilateral and the collective level, on the basis of the
principles of peaceful coexistence, confidence-building,
non-interference in the internal affairs of others, mutual
respect for regional sovereignties and the resolution of
disputes by peaceful means rather than the use of force, in
accordance with the rules of international law and the
Charters of both the Organization of the Islamic Conference
and the United Nations.
The continued occupation since 1971 by the Islamic
Republic of Iran of three islands belonging to the United
Arab Emirates — Greater Tunb, Lesser Tunb and Abu
Musa — is a major issue to which we and the other States
of the region attach great importance. That occupation
constitutes a source of constant tension, concern and
instability in the region, particularly as the Iranian
Government persists in changing the historic, legal and
demographic character of the islands by constructing
military and civilian installations and building bases on
them. Examples of such measures are the construction of a
branch of Bayan An-Nour University and two airports on
the occupied islands of Abu Musa and Greater Tunb. Iran
has also resorted to repeated military exercises conducted
in the territorial waters of the United Arab Emirates,
including those off the three islands, thus continuing to
consolidate its occupation of the islands, persisting in its
provocative policy and imposing a fait accompli by force.
All this is in complete disregard of the dangerous
consequences of this policy for the future and the territorial
integrity of the region and for the aspirations of its peoples
to peace, stability and the achievement of sustainable
development.
The United Arab Emirates expresses grave concern
about all such illegal actions and practices, which not only
constitute a flagrant violation of its territorial integrity and
an infringement of its national rights, but are also
contradictory to the peaceful inclinations of the States of
the region and the world at large. We therefore renew our
call to the Islamic Government of Iran to fulfil its legal and
political obligations and undo all its unilateral actions in the
three Emirates islands. This would prove that its intentions
were good and give credence to its stated policy,
especially given certain recent statements by some Iranian
officials calling for the resolution of existing disputes
through peaceful means and expressing their desire to
establish stability and security in the region.
The United Arab Emirates welcomed the new
Iranian Government and its declared orientation,
especially with regard to the promotion of good-
neighbourly relations, the elimination of tensions and the
peaceful solution of disputes in the region. We hope that
the Iranian Government will consider all our peaceful
initiatives in a spirit of objectivity and cooperation. These
initiatives have already been supported by sister, friendly
and other States, and call either for serious bilateral
negotiations, without preconditions, to be entered into, or
for the dispute to be submitted to the International Court
of Justice.
Resorting to policies of violence and force,
stockpiling banned weapons and using terrorism to deal
with the concerns about the political and security balance
in the region must not become an alternative to dialogue
or to efforts to bolster the mechanisms for building peace
and achieving the economic and social development of
the countries of the region. For this reason, we support all
measures taken by the States of the region to protect their
sovereignty, security and territorial integrity.
We stress the importance of full respect for the
sovereignty, independence and territorial integrity of Iraq
and consider that the suffering of the Iraqi people should
be dealt with within the framework of implementation of
Security Council resolution 986 (1995).
We also urge the Iraqi Government to carry out in
full all its legal obligations under the relevant Security
Council resolutions, especially those dealing with the
release of all prisoners of war and detainees who are
citizens of Kuwait and other countries, and the restitution
of Kuwaiti property.
The peace process in the Middle East is at a perilous
juncture as a result of Israeli Government policies
reneging on most of its obligations with regard to the
peace process and the principle of land for peace, which
are based on Security Council resolutions 242 (1967) and
338 (1973). Such policies constitute a flagrant violation
of humanitarian law, international legitimacy and the
accords concluded between the Palestinian Authority and
the Government of Israel, as do the ensuing serious
actions, including the expansion of illegal settler activities
22


in Palestinian and other Arab territories occupied since
1967, particularly in Jerusalem; the expropriation of
Palestinian lands and the demolition of houses; resort to
alleged security reasons in order to carry out measures of
collective punishment; and the imposition of an economic
blockade.
The United Arab Emirates strongly condemns all such
irresponsible Israeli policies and actions, and reiterates the
importance of continuing the peace process as the only
alternative for the stability and security of that region,
regardless of the obstacles and challenges it is facing. It
calls upon the international community, especially the
United Nations, and the sponsors of the peace process to
shoulder their legal, political, historical and humanitarian
responsibilities.
We welcome the efforts of the Secretary of State of
the United States of America during her recent tour of the
region and hope that she will continue her endeavours to
ensure that the Palestinian-Israeli accords are implemented
and that negotiations on the Syrian and Lebanese tracks are
resumed on the basis of the principle of land for peace and
the inadmissibility of unilateral actions that would only
prejudice the final phase of the negotiations. We also
commend the tireless efforts of the countries of the
European Union to persuade the Israeli Government to
reverse its policy and seriously abide by all of its
commitments in the context of the peace accords and
international legality, in a manner that would enable the
Palestinian people to exercise their legitimate rights to self-
determination, repatriation and the establishment of their
independent State on their national soil, with Jerusalem its
capital.
In the same context, and given that the other Arab
parties adhere to the peace process as a sine qua non
strategic objective strategy, the Israeli Government must
make a similarly serious commitment to end its occupation
of, and repeated attacks against, the territory of Lebanon in
implementation of Security Council resolution 425 (1978)
and to resume unconditional negotiations on the Syrian and
Lebanese tracks so as to ensure its full withdrawal from the
Syrian Arab Golan to the lines of 4 June 1967, as well as
from southern Lebanon and the west of the Bekaa valley.
The requirements of security, stability and a just and
lasting peace in the region are urgent not only for Israel,
but for all the countries of that region. Consequently, we
emphasize the inalienable right of peoples to resist
occupation and aggression and condemn all forms of
terrorism, whether they are aimed against individuals or
practised by States, because terrorism has a direct impact
in undermining regional and international stability and
security. We also regard the stockpiling of banned
weapons and the threat of their use against other States as
another dangerous manifestation of terrorism. We
therefore urge the international community and the
relevant international organizations to make effective
efforts to render the region of the Middle East and the
Arab Gulf a zone free of all weapons of mass destruction,
including nuclear weapons, and to demand that Israel
accede to the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) and comply with the international control
and safeguards system of the International Atomic Energy
Agency.
Efforts by the United Nations and the regional
organizations to deal with national and regional tensions
and conflicts, as well as with the concomitant destruction
of development infrastructure and human suffering in
some developing countries, have not resulted in the
containment of the causes or extent of such conflicts. In
the European continent, for example, manifestations of
tension and ethnic and racial bias still persist among some
factions in Bosnia and Herzegovina as a result of the
continued pursuit by certain Bosnian Serbs of policies that
conflict with the peaceful solutions of the Dayton peace
accords. There are also situations of tension, insecurity
and conflict battering parts of the continents of Asia and
Africa, such as Afghanistan, Somalia, the Great Lakes
region and other areas. It is therefore imperative that
more effective international and regional efforts be made
in order to find peaceful and objective solutions to those
conflicts. We also call upon the parties directly concerned
to work and cooperate with efforts and endeavours
designed to contain such situations in order to achieve
peace and stability at the national and regional levels.
The first positive results achieved by globalization,
development and the growth of world trade have not met
the expectations of countries in advancing and
strengthening their development or environmental and
social policies. This is particularly true in the developing
and least developed regions that continue to suffer from
the spread of poverty, unemployment and illiteracy, as
well as the burden of foreign debts, in addition to
fluctuations in the rates of exchange and several other
problems.
The creation of an equitable and just economic
environment built on a foundation of cooperation requires
joint efforts by developing countries on the one hand, and
by developing and developed countries on the other. We
23


must also take into consideration the special requirements
of the least developed countries, in particular by increasing,
rather than decreasing, official assistance to them and by
lifting existing trade barriers and economic obstacles. This
would contribute to a sharing of common responsibilities
and interests among them. We also support all efforts aimed
at promoting and enhancing the role of regional and
international development organizations, at the forefront of
which are the World Trade Organization, the World Bank
and others, each within its own mandate, in the
implementation of a global strategy for comprehensive
development.
In seeking to enhance its participation in such regional
and international institutions, the United Arab Emirates,
thanks to the wise guidance of its Head of State, His
Highness Sheikh Zayed bin Sultan Al-Nahyan, has achieved
a qualitative and quantitative leap in the developmental,
economic, social, environmental and human fields in the
past two decades. It contributed, to a large degree, to the
expansion of the bases for investment,
commerce, industry and the liberalization of trade. It
therefore continued to provide development assistance to
the developing and least developed countries, including,
for example, humanitarian assistance and concessional
loans provided by the Abu Dhabi Development Fund, the
Zayed Benevolent Society and other multipurpose
humanitarian institutions. Within the framework of our
commitment to enhancing the contribution of the private
sector in supporting the activities of the United Nations,
we are pleased to announce that we shall be hosting a
conference on the role of the private sector in supporting
the United Nations, which is scheduled to be held in the
Emirate of Dubai in mid-October. That will be in line
with our policy of continuing to hold a series of
multifaceted regional and international conferences and
exhibitions in the cultural, social, economic, political and
environmental fields. All these are regarded as
complementing the United Nations efforts in the various
areas of sustainable development.
In conclusion, I should like to stress the need to
adopt values of security, peace and freedom as the
formula for attaining a deeper understanding and a more
comprehensive view of the issues of our common destiny.
Let us, then, unite our efforts in building a world based
on respect for the rule of law and justice, a world where
peace, tolerance, prosperity and progress reign supreme.